Citation Nr: 0927511	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  07-26 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for gastrointestinal 
disorders to include irritable bowel syndrome (IBS) and 
Crohn's disease.


REPRESENTATION

Appellant represented by:	Mr. Michael Farley, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO in Providence, Rhode Island.  
VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  A review of the 
record shows the Veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in July 2006.  
The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), has also held that the VCAA notice 
requirements applied to all elements of a claim.  

In this case, the Veteran has asserted that his 
gastrointestinal disorders were incurred in service in 1968 
and that his symptoms began on the third day of the Tet 
Offensive.  The Veteran's in service treatment records show 
notes from a single September 1968 visit to the Marine Corps 
Air Station, Yuma, Arizona sick bay where he was diagnosed 
with psychological gastrointestinal upset.  His separation 
physical examination and accompanying Report of Medical 
History are silent for gastrointestinal complaints or 
findings.  The Veteran has asserted that he has suffered with 
this gastrointestinal disorder since service; he has further 
asserted that his disorders are the result of his panic 
disorder for which he was granted a 10 percent service 
connection in June 2004.  Treatment records dated between 
2001 and 2008 show that the Veteran suffered from 
gastrointestinal symptoms such as intense pain, "locking" 
of the stomach muscles, gas, bloating and an inability to go 
to the bathroom.  In June 2007, a VA medical center examiner 
provided a diagnosis of irritable bowel syndrome (IBS) 
however the records of the Veteran's private physicians show 
that there is some question as to whether the Veteran suffers 
from IBS or Crohn's disease.

Two of the Veteran's private physicians, Dr. J.B. and Dr. 
S.S., provided statements for the Veteran's claims file, 
however these statements are not found by the Board to be 
sufficiently conclusive to make a determination.  In his 
April 2006 correspondence, Dr. J.B. stated that he had 
treated the Veteran for twenty-eight years.  Dr. J.B. stated 
that to his knowledge the Veteran had no record of suffering 
from any gastrointestinal disorder prior to his entry into 
the military and since the military had suffered from 
irritable bowel syndrome.  In a statement from Dr. S.S. dated 
August 2006, Dr. S.S. said that the Veteran may have 
irritable bowel syndrome.  He concluded by stating that he 
suspected that the Veteran's current IBS condition was the 
same one that he was diagnosed with in the late 1960s.  In an 
additional statement dated September 2006, Dr. J.B said that 
he was reasonably certain that the irritable bowel condition 
was the same one that was diagnosed in 1968.  

Both Dr. J.B. and Dr. S.S. have failed to provide the basis 
for their medical opinions.  This failure goes to the weight 
or credibility of the evidence in the adjudication of the 
merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Further, Dr. S.S and J.B.'s use of words such as 
"may" "reasonably certain" and "suspect" is speculative 
at best.  Medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim as it does not 
create an adequate nexus for the purposes of establishing 
service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  Additionally, both physicians neglected to discuss 
any possible connection between the Veteran's panic disorder 
and his gastrointestinal disorders.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

As there are multiple theories or means to establish service 
connection in this case, the Board must adjudicate this claim 
both on a direct service connection basis and as a secondary 
service connection basis.  Robinson v. Mansfield, 21 Vet. 
App. 545 (2007).  Concrete opinions must be provided in order 
to determine whether a nexus between the Veteran's in-service 
gastrointestinal disorder and his present disorders exist and 
to determine whether the Veteran's gastrointestinal disorders 
stem from his service connected panic disorder.  Therefore, 
the Veteran must be afforded a VA examination before the 
Board can make a determination on the merits of the claim.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to provide the names, 
addresses, and approximate dates of 
treatment of all medical care 
providers, VA and/or non-VA, who 
treated him pertinent to the issue on 
appeal.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified 
of unsuccessful efforts in this regard, 
in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The Veteran should be scheduled for a 
VA medical examination.  All indicated 
tests and studies are to be performed.  
Prior to the examination the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Based on a 
review of the record and an examination 
of the Veteran the physician should offer 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or greater) that the Veteran's 
gastrointestinal disorders are related to 
service.  Further, an opinion should also 
be provided as to whether it is at least 
as like as not that the Veteran's 
gastrointestinal disorders are directly 
due to, or are aggravated by the 
Veteran's service connected panic 
disorder.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



